Case 2:19-cv-00392-JMS-DLP Document 9 Filed 09/30/19 Page 1 of 3 PageID #: 1780



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA

 ______________________________________
                                        :
 ALFRED BOURGEOIS,                      :                        CIVIL ACTION
                                        :                        (Capital Habeas Corpus)
                   Petitioner,          :
                                        :                        Case No. 2:19-cv-392-JMS-DLP
       V.                               :
                                        :                        CAPITAL CASE
 SUPERINTENDENT, USP–Terre Haute,       :                        EXECUTION SCHEDULED FOR
 UNITED STATES OF AMERICA,              :                        JANUARY 13, 2020
                                        :
                   Respondents.         :
 ______________________________________ :


                                                NOTICE

         Pursuant to this Court’s August 29, 2019, Order, Petitioner Alfred Bourgeois offers this

 notice setting forth the status of his ongoing lethal injection litigation and how, if at all, this

 litigation impacts proceedings in the above captioned case.

         Mr. Bourgeois is among the plaintiffs in the case of In the Matter of the Federal Bureau

 of Prisons’ Execution Protocol Cases in the United States District Court for the District of

 Columbia, Case Nos. 19-mc-00145-TSC (consolidated case), No. 12-cv-0782-TSC (original

 action filed by Mr. Bourgeois). The scheduling order in that case provides for Mr. Bourgeois and

 the other plaintiffs to conduct discovery, and thereafter to file an amended complaint on or

 before March 31, 2020. On August 29, 2019, Mr. Bourgeois moved for a preliminary injunction

 with respect to his scheduled execution. That motion has been fully briefed by the parties but not

 yet resolved by the court.

         At this time, counsel for Mr. Bourgeois do not believe that the lethal injection case has
Case 2:19-cv-00392-JMS-DLP Document 9 Filed 09/30/19 Page 2 of 3 PageID #: 1781



 any impact on the above captioned proceedings. No stay of execution has been issued in Mr.

 Bourgeois’s lethal injection litigation. In the event that a stay is entered in the lethal injection

 proceedings, the government may appeal that ruling. Additionally, the disposition of the lethal

 injection proceedings does not affect the merits of the claim for relief raised in Mr. Bourgeois’s

 habeas corpus petition. Consequently, the habeas corpus claim will need to be resolved

 regardless of the outcome of the lethal injection litigation.

                                                 Respectfully submitted,

                                                 /s/ Peter Williams
                                                 Peter Williams
                                                 Victor J. Abreu
                                                 Katherine Thompson
                                                 Federal Community Defender Office
                                                 for the Eastern District of Pennsylvania
                                                 Capital Habeas Corpus Unit
                                                 Suite 545 West—The Curtis Center
                                                 Philadelphia, PA 19106
                                                 215–928–0520
                                                 Victor_Abreu@fd.org
                                                 Katherine_Thompson@fd.org
                                                 Pete_Williams@fd.org

 Dated: September 30, 2019
Case 2:19-cv-00392-JMS-DLP Document 9 Filed 09/30/19 Page 3 of 3 PageID #: 1782




                                 CERTIFICATE OF SERVICE

        I, Peter Williams, hereby certify that on this date, a copy of the within document has been

 caused to be served upon the following party via electronic filing at the address listed below:

                                       Paula C. Offenhauser
                                  Assistant United States Attorney
                                   U.S. Attorney’s Office for the
                                    Southern District of Texas
                                    1000 Louisiana, Suite 2300
                                        Houston, TX 77002

                                             Brian Reitz
                                 Assistant United States Attorney
                                Office of the United States Attorney
                                   10 W. Market St., Suite 2100
                                      Indianapolis, IN 46204


                                               /s/ Peter Williams
                                               Peter Williams
                                               Federal Community Defender Office
                                               for the Eastern District of Pennsylvania
                                               Capital Habeas Corpus Unit
                                               Suite 545 West—The Curtis Center
                                               Philadelphia, PA 19106
                                               215–928–0520
                                               Pete_Williams@fd.org

 Dated: September 30, 2019
